DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorum et al., US Pg. Pub. No. (20140244125) referred to hereinafter as Dorum.
As per claim 1, Dorum teaches a system for generating at least a second trajectory for a first route section of a road (see at least Para 18-22), comprising: a first interface for receiving first data, which represent at least a first trajectory, wherein the first data were recorded during travel on the first route section by at least one vehicle controlled by a human driver (see at least 21 and 22), for receiving second data representing ambient conditions at the time of recording of the first trajectory (see at least 21, 30-32 and 57), and for receiving third data representing vehicle-related features present during the recording of the first trajectory (see at least Para 21), a first data processing module, which performs clustering of multiple first trajectories based on associated second data and/or third data (see at least Para 21), a database for retrievably storing the results of the clustering (see at least para 26), and a second interface for receiving a request for 

As per claim 2, Dorum teaches a system of claim 1, wherein the first data processing module implements a filter function that disregards those first trajectories for the first route section that have a certain deviation from a mean first trajectory or admits first trajectories having a weighting factor that decreases as the deviation from a mean first trajectory increases to a more extensive analysis (see at least para 52).

As per claim 3, Dorum teaches a system of claim 2, wherein the filter function is configured to determine the deviation laterally with respect to a roadway of the first route section and/or longitudinally with respect to an instantaneous speed at a location on the first route section (see at least Para 52).

As per claim 4, Dorum teaches a system of claim 1, wherein the system comprises a second data processing module that analyzes second trajectories on multiple roadways of the first route section for their lateral distance taking into consideration second and third data and, if the distance is below a minimum distance, accordingly marks this route section as a danger zone (see at least para 18-22, 29-30, 52).

As per claim 5, Dorum teaches a system of claim 1, wherein the system has a third data processing module that, in response to an enquiry, retrieves a second trajectory from corresponding clusters of the database, wherein the enquiry includes information about 

As per claim 6, Dorum teaches a system of claim 1, wherein the system has a fourth data processing module that determines a likelihood of an obstacle at least temporarily present in the first route section for at least one vehicle type from first, second and third data received within a first period of time (see at least para 18-22, 29-30, 52).

As per claim 7, Dorum teaches a system of claim 1, wherein the second interface is configured to receive a request for transmission containing at least one feature corresponding to second or third data (see at least para 18-22, 29-30, 52).
As per claim 10, Dorum teaches a method of claim 1, wherein the second trajectory is configured for use in controlling an autonomously driving vehicle along the first route section to make the driving experience for the vehicle occupants, or the driving behavior for other road users, seem less robotic (see at least abstract, background, para 18-22, 29-30, 52).
As per claims 8-9, the limitations of claims 8-9 are similar to the limitations of claims 1 and 10, therefore they are rejected based on the same rationale.
Response to Arguments
Applicant's arguments have been considered but moot in view of new grounds of rejection.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665